DETAILED ACTION
This Action is in response to Applicant’s response filed on 09/02/2021.  Claims 1-20 are still pending in the present application.  This Action is made FINAL.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection in view of Yamaguchi (US 2007/0076195 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-11 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi (US 2019/0368133 A1) in view of Yamaguchi (US 2007/0076195 A1).

Consider claims 1, 8 and 15, Joshi discloses a method for outputting information, comprising: 
[claim 8: at least one processor (figure 2); and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations (figure 2), the operations comprising:]
[claim 15: non-transitory computer readable medium, storing a computer program thereon, wherein the computer program, when executed by a processor, cause the processor to perform operations (paragraph 8), the operations comprising:] 
(see at least figure 3, step 310; identifying a ROI in the one or more parts of the one or more assets to obtain a plurality of segmented ROI images)
for a subimage in the at least one subimage, inputting the subimage into a pre-trained defect classification model to obtain a defect category corresponding to the subimage; and (see paragraphs 36-37; The potential anomalies have both high priority and high frequency of occurrence where the detected anomalies are classified based on use of pre-trained models for defect classification using supervised learning)
outputting defect information of the to-be-inspected object based on the defect category (abstract; figure 6; figure 3, step 312; The detected anomalies are further classified as potential anomalies and non-potential anomalies.  Potential anomalies are further categorized as long-term impact, medium-term impact, short-term impact and immediate impact anomalies)corresponding to each subimage in the at least one subimage.  (for example, see figure 3, subset of the data acquired comprises a plurality of images captured from multiple views)
Joshi fails to specifically disclose acquiring at least one image of a to-be-inspected object by adjusting at least one of the following parameters of a camera: filter, lens, or focus.
In related art, Yamaguchi discloses acquiring at least one image of a to-be-inspected object by adjusting at least one of the following parameters of a camera: filter, lens, or focus.  (see at least paragraph 92; The object lens was brought into focus on the object to be inspected by moving the camera in a vertical direction and adjusting the focus of the camera.)


Consider claims 2, 9 and 16, Joshi, as modified by Yamaguchi, discloses the claimed invention wherein acquiring the at least one image of the to-be-inspected object by adjusting at least one of: an angle of the camera or light of the camera. (paragraph 22; different angles; also see paragraph 92 of Yamaguchi which discloses moving the camera in a vertical direction)

Consider claims 3, 10 and 17, Joshi, as modified by Yamaguchi, discloses the claimed invention wherein segmenting each image into the at least one subimage in accordance with a preset segmenting position, an determining a position of each subimage in the at least one subimage  (see figure 4; top view covering both rails vs single left/right rail  vs sidewise left/right rail)

Consider claims 4, 11 and 18, Joshi, as modified by Yamaguchi, discloses the claimed invention wherein outputting a position of the to-be-inspected object and the defect category of the to-be-inspected object based on the defect category corresponding to each subimage and the position of each subimage.  (paragraph 28; The system database stores data received from a plurality of sensors , data acquired during navigation of UAVs as a part of the inspection , and corresponding output which are generated as a result of the execution of the inspection module 208.)
claims 6 and 13, Joshi discloses the claimed invention wherein the pre-trained defect classification model is obtained by following training: acquiring a training sample set, a training sample in the training sample set comprising a sample image of an object and the defect category corresponding to the sample image; (paragraph 37; more image samples are generated using GAN and a model is trained , which makes the existing models more robust) and obtaining the pre-trained defect classification model through training, with the sample image of the training sample in the training sample set as an input and the defect category corresponding to the sample image as an output.  (paragraph 37; Many instances of both the defects are collected, features extracted and classified into a specific defect using machine learning methods.)

Consider claims 7 and 14, Joshi discloses the claimed invention wherein the pre-trained defect classification model adopts a deep convolutional neural network, comprising: a convolutional layer, a pooling layer, and a fully connected layer.  (paragraphs 33 and 35)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Yamaguchi and in further view of More (US 2014/0266255 A1).

Consider claims 5 and 12, Joshi, as modified by Yamaguchi, discloses the claimed invention except for wherein the to-be-inspected object is a wooden object, and the defect category comprises at least one of a wormhole, notch or scab.  
(paragraph 38; the device records the behavior of the surrounding wood can detect decay or defects in the structure)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of More into the teachings of Joshi and Yamaguchi to effectively evaluate and locate regions of altered condition within a structure and to effectively determine whether that structure has suffered from decay or rot.

Allowable Subject Matter
Claims 19-20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	

Relevant Prior Art Directed to State of Art
Chen (US 2013/0236086 A1) is relevant prior art not applied in the rejection(s) above.  Chen discloses a method for inspecting chip defects.  A raw image of a chip is used to extract a chip image. A binary chip edge image obtained from the chip image is used for inspecting defects, coordinated with statistics of edge pixels. During packaging the chip, defects that exceed inspection criteria and affect chip quality are quantitatively and accurately inspected out. 




Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665